959 F.2d 1102
295 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Marion B. WARRINER, Appellant,v.ONTARIO SUPREME COURT, et al.
No. 91-5131.
United States Court of Appeals, District of Columbia Circuit.
March 31, 1992.

Before RUTH B. ADEL GINSBURG, BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion of automatic reversal and re-assignment of files and the opposition thereto;  the motion to dismiss appeal, or in the alternative, for summary affirmance;  and the motion for appeal to be set aside--expedite mandatory trial rule on plaintiff's date, it is


2
ORDERED that the motion of automatic reversal and re-assignment of files and the motion for appeal to be set aside--expedite mandatory trial rule on plaintiff's date be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance filed on behalf of the federal appellees be granted, substantially for the reasons well stated by the district court in its memorandum opinion filed April 3, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED, on the court's own motion, that the district court's order dismissing appellant's claims against the Honorable Harriet Taylor, the Ontario Supreme Court, the Trial Coordinator's Office of the Provincial Court, and Ontario Supreme Court Justice P. Philips be affirmed.   The allegations against these defendants have no arguable basis in law or in fact.   See Sills v. Bureau of Prisons, 761 F.2d 792 (D.C.Cir.1985).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.